                        UNITED STATES DISTRICT COURT
                         DISRICT OF MASSACHUSETTS



                                                     Civil Action 19cv11041-FDS


                                     Judith Mweli,
                                       Plaintiff

                                       v.
                          Chelsea Jewish Nursing Home
                                   Defendant


                           ORDER OF DISMISSAL

Saylor, D.J.

        In accordance with the Memorandum and Order [16] dated October 15, 2019, it is

   hereby ORDERED that the above-entitled action be and hereby is dismissed.

                                                                 By the Court,

                                                                   /s/ Taylor Halley
                                                                   Deputy Clerk

10/15/2019
